UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7410



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


MARION WAYNE JORDAN,

                  Defendant - Appellant.




                              No. 07-7728



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DAVID MICHAEL JORDAN,

                  Defendant - Appellant.


Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(4:02-cr-70082-nkm-1; 4:02-cr-70082-nkm-2; 7:06-cv-00115-nkm; 7:06-
cv-00381-nkm-mfu)


Submitted:     February 28, 2008            Decided:   March 5, 2008
Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Wayne Jordan, David Michael Jordan, Appellants Pro Se.
Anthony Paul Giorno, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            In appeal No. 07-7410, Marion Wayne Jordan seeks to

appeal the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2000) motion.   In appeal No. 07-7728, David Michael Jordan

filed a motion for a certificate of appealability seeking to appeal

the district court’s order denying relief on his § 2255 motion.

The district court’s orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.     28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).    We have

independently reviewed the records and conclude that neither Marion

Wayne Jordan nor David Michael Jordan has made the requisite

showing.   Accordingly, we deny David Michael Jordan’s motion for a

certificate of appealability, deny a certificate of appealability

in No. 07-7410, and dismiss the appeals.       We dispense with oral

argument because the facts and legal contentions are adequately




                                - 3 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 4 -